DETAILED ACTION
This Office action is in response to the Application filed on August 20, 2020, which is a continuation of U.S. Application No. 16/185186, filed November 9, 2018, which is a continuation of U.S. Application No. 14/993803, filed January 12, 2016, which claims the benefit of U.S. Provisional Application No. 62/246746, filed October 27, 2015, and U.S. Provisional Application No. 62/167930, filed May 29, 2015. Claim 1 has been cancelled and new claims 2-20 have been entered via preliminary amendment. Claims 2-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: 
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Application Nos. 62/246746 and 62/167930, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as indicated below.
Claim 2 recites “... biometric data cache configured to maintain, for a subset of people from a group of people for which a data storage system maintains biometric data, biometric data for each person in the subset of people, each person in the subset of people having at least a threshold likelihood of being within a field of view of a camera, wherein the biometric data cache is different from the data storage system and the subset of people includes fewer people than the group of people;
a data processing apparatus; and
a non-transitory computer readable storage medium in data communication with the data processing apparatus and storing instructions executable by the data processing apparatus and upon such execution cause the data processing apparatus to perform operations comprising:

in response to selecting the subset of people using the time period, retrieving, from the data storage system, biometric data for one or more people in the subset of people;
storing, in the biometric data cache, the retrieved biometric data for the one or more people in the subset of people;
searching, during the time period and using captured biometric data for a person, the biometric data cache for biometric data for the person;
in response to searching the biometric data cache for biometric data for the person, determining that the biometric data cache includes data for the person; and
in response to determining that the biometric data cache includes data for the person, using the data from the biometric data cache to determine an identifier for the person.”
However, prior-filed application Nos. 62/246746 and 62/167930 fail to provide adequate support or enablement for aforementioned feature limitations of claim 2 above.
Independent claims 9 and 15 recite similar feature limitations indicated above.
Accordingly, claims 2-20 are not entitled to the benefit of the prior applications 62/246746 and 62/167930.

Specification


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “in response to selecting the subset of people using the time period, retrieving, from the data storage system, biometric data for one or more people in the subset of people… storing, in the biometric data cache, the retrieved biometric data for the one or more people in the subset of people” in lines 14-17.
However, the examiner cannot clearly ascertain if the claimed “one or more people” covers embodiments having one or more person (i.e. each person), one or more groups of persons (i.e. peoples), or both, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “the one or more people in the subset of people” recited in lines 14-17 corresponds to “one or more people in the subset of people” recited in lines 14-16, “each person in the subset of people” recited in lines 3-4, or both, which also renders the claim indefinite. 
one or more people in the subset of people…  the retrieved biometric data for the one or more people in the subset of people” in lines 14-17 of claim 2 as “biometric data for one or more of each person in the subset of people in the subset of people…  the retrieved biometric data for the one or more of each person in the subset of people”. 
Claim 2 recites “… biometric data for each person in the subset of people, each person in the subset of people … using captured biometric data for a person, the biometric data cache for biometric data for the person;
in response to searching the biometric data cache for biometric data for the person, determining that the biometric data cache includes data for the person; and
in response to determining that the biometric data cache includes data for the person, using the data from the biometric data cache to determine an identifier for the person” in lines 2-23.
However, the examiner cannot clearly ascertain if the claimed “the person” recited in lines 18-23 above corresponds to “a person” recited in line 18, “each person in the subset of people” recited in lines 4-5, or both, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “searching, during the time period and using captured biometric data for a person, the biometric data cache for biometric data for the person… in response to searching the biometric data cache for biometric data for the person, determining that the biometric data cache includes data for the person… and in response to determining that the biometric data cache includes data for the person, using the data from the biometric data cache to determine an identifier for the person” in lines 18-23 of claim 2 as “searching, during the a person of interest, the biometric data cache for biometric data for the person of interest… in response to searching the biometric data cache for biometric data for the person of interest, determining that the biometric data cache includes data for the person of interest … and in response to determining that the biometric data cache includes data for the person of interest n, using the data from the biometric data cache to determine an identifier for the person of interest”.
Claims 3-8 are rejected by virtue of being dependent upon rejected base claim 2.
Claim 9 recites the limitation “in response to selecting the subset of people using the time period, retrieving, from the data storage system, biometric data for one or more people in the subset of people… storing, in the biometric data cache, the retrieved biometric data for the one or more people in the subset of people” in lines 10-12.
However, the examiner cannot clearly ascertain if the claimed “one or more people” covers embodiments having one or more person (i.e. each person), one or more groups of persons (i.e. peoples), or both, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “the one or more people in the subset of people” recited in lines 10-12 corresponds to “one or more people in the subset of people” recited in lines 9-10, “each person in the subset of people” recited in lines 5-6, or both, which also renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “biometric data for one or more people in the subset of people…  the retrieved biometric data for the one or more people in the subset of people” in lines 10-12 of claim 9 as “biometric one or more of each person in the subset of people in the subset of people…  the retrieved biometric data for the one or more of each person in the subset of people”. 
Claim 9 recites “… biometric data for each person in the subset of people, each person in the subset of people … using captured biometric data for a person, the biometric data cache for biometric data for the person;
in response to searching the biometric data cache for biometric data for the person, determining that the biometric data cache includes data for the person; and
in response to determining that the biometric data cache includes data for the person, using the data from the biometric data cache to determine an identifier for the person” in lines 4-18.
However, the examiner cannot clearly ascertain if the claimed “the person” recited in lines 4-18 above corresponds to “a person” recited in line 13, “each person in the subset of people” recited in line 5, or both, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “searching, during the time period and using captured biometric data for a person, the biometric data cache for biometric data for the person… in response to searching the biometric data cache for biometric data for the person, determining that the biometric data cache includes data for the person… and in response to determining that the biometric data cache includes data for the person, using the data from the biometric data cache to determine an identifier for the person” in lines 4-18 of claim 9 as “searching, during the time period and using captured biometric data for a person of interest, the biometric data cache for biometric data for the person of interest… in response to searching the biometric data cache for biometric data for the person of interest, determining that the the person of interest … and in response to determining that the biometric data cache includes data for the person of interest n, using the data from the biometric data cache to determine an identifier for the person of interest”.
Claims 10-14 are rejected by virtue of being dependent upon rejected base claim 9.
 Claim 15 recites the limitation “in response to selecting the subset of people using the time period, retrieving, from the data storage system, biometric data for one or more people in the subset of people… storing, in the biometric data cache, the retrieved biometric data for the one or more people in the subset of people” in lines 6-10.
However, the examiner cannot clearly ascertain if the claimed “one or more people” covers embodiments having one or more person (i.e. each person), one or more groups of persons (i.e. peoples), or both, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “the one or more people in the subset of people” recited in lines 6-10 corresponds to “one or more people in the subset of people” recited in lines 6-10, “each person in the subset of people” recited in lines 3-4, or both, which also renders the claim indefinite. 
For examination purposes the examiner has interpreted the claimed “biometric data for one or more people in the subset of people…  the retrieved biometric data for the one or more people in the subset of people” in lines 6-10 of claim 15 as “biometric data for one or more of each person in the subset of people in the subset of people…  the retrieved biometric data for the one or more of each person in the subset of people”. 
each person in the subset of people, each person in the subset of people … using captured biometric data for a person, the biometric data cache for biometric data for the person;
in response to searching the biometric data cache for biometric data for the person, determining that the biometric data cache includes data for the person; and
in response to determining that the biometric data cache includes data for the person, using the data from the biometric data cache to determine an identifier for the person” in lines 2-16.
However, the examiner cannot clearly ascertain if the claimed “the person” recited in lines 2-16 above corresponds to “a person” recited in line 11, “each person in the subset of people” recited in lines 3-4, or both, which renders the claim indefinite.
For examination purposes the examiner has interpreted the claimed “searching, during the time period and using captured biometric data for a person, the biometric data cache for biometric data for the person… in response to searching the biometric data cache for biometric data for the person, determining that the biometric data cache includes data for the person… and in response to determining that the biometric data cache includes data for the person, using the data from the biometric data cache to determine an identifier for the person” in lines 2-16 of claim 15 as “searching, during the time period and using captured biometric data for a person of interest, the biometric data cache for biometric data for the person of interest… in response to searching the biometric data cache for biometric data for the person of interest, determining that the biometric data cache includes data for the person of interest … and in response to determining that the biometric data cache includes data for the person of interest n, the person of interest”.
Claims 16-20 are rejected by virtue of being dependent upon rejected base claim 15.
Claim 6 recites the limitation “a second person from the group of people who is not a person in the subset of people” in lines 3-4.
However, the examiner cannot clearly ascertain if the claimed  “a second person” and “a person” recited in lines 3-4 corresponds to the claimed “a person” recited in line 18 of claim 2, “each person in the subset of people” recited in lines 4-5 of claim 2, or a different person different from above, which renders the claim indefinite.  
For examination purposes the examiner has interpreted the claimed “a second person from the group of people who is not a person in the subset of people” in lines 3-4 of claim 6 as “a different person from the group of people who is not the person of interest in the subset of people”. 
Claim 13 recites the limitation “a second person from the group of people who is not a person in the subset of people” in lines 3-4.
However, the examiner cannot clearly ascertain if the claimed  “a second person” and “a person” recited in lines 3-4 corresponds to the claimed “a person” recited in line 18 of claim 9, “each person in the subset of people” recited in line 5 of claim 9, or a different person different from above, which renders the claim indefinite.  
For examination purposes the examiner has interpreted the claimed “a second person from the group of people who is not a person in the subset of people” in lines 3-4 of claim 13 as “a different person from the group of people who is not the person of interest in the subset of people”. 
Claim 19 recites the limitation “a second person from the group of people who is not a person in the subset of people” in lines 3-4.
However, the examiner cannot clearly ascertain if the claimed  “a second person” and “a person” recited in lines 3-4 corresponds to the claimed “a person” recited in line 11 of claim 15, “each person in the subset of people” recited in lines 3-4 of claim 15, or a different person different from above, which renders the claim indefinite.  
For examination purposes the examiner has interpreted the claimed “a second person from the group of people who is not a person in the subset of people” in lines 3-4 of claim 19 as “a different person from the group of people who is not the person of interest in the subset of people”. 

Allowable Subject Matter
Claims 2-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668